Citation Nr: 0403347	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  93-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969, and from September 1972 to August 1975.

This appeal originally arose from an October 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The RO granted, in 
pertinent part, entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation effective April 
10, 1991, the date of claim.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1992.  A transcript of his testimony has 
been associated with the claims file.

In May 1995 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

Jurisdiction of the veteran's claim was assumed by the RO in 
St. Petersburg, Florida, which granted entitlement to an 
increased evaluation of 50 percent for PTSD effective April 
10, 1991, when it issued a rating decision in January 1996.

In February 1998 the Board remanded the veteran's claim to 
the RO for further development and adjudicative action.

In March 2003, in accordance with criteria then in effect, 
the Board undertook internal development of the evidentiary 
record.

In June 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In October 2003 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the infantry and experienced combat in 
Vietnam.  His decorations include a Combat Infantryman Badge, 
Army Commendation Medal, Bronze Star Medal with 2 Oak Leaf 
Clusters, Air Medal, Vietnam Service Medal , Republic of 
Vietnam Medal, and Vietnam Cross of Gallantry Medal.

The veteran filed a claim of entitlement to service 
connection for PTSD on April 10, 1991.

VA conducted a special psychiatric examination of the veteran 
in July 1991 to determine whether PTSD was present, and the 
nature and extent of its severity.  He reported that he 
worked with a friend one week out of each month as a 
carpenter.  The examination concluded in diagnoses of PTSD, 
alcohol abuse, continuous.  The examiner commented that the 
veteran met the criteria for PTSD.  First, he had a degree of 
traumatic exposure that one would expect with PTSD.  He had 
the re-experiencing, numbing and avoidance, and arousal 
symptoms that were consistent with this disorder.  

The examiner recorded that his problem with anger and alcohol 
abuse was a co-morbid presentation, frequently seen with 
PTSD, and not conditions that explained his overall pattern 
of difficulties.

The veteran testified in support of his claim before a 
Hearing Officer at the RO in May 1992.  A transcript of his 
testimony has been associated with the claims file.

VA mental health clinical records dated intermittently during 
the early 1990s have been associated with the claims file.

The veteran's claims file was reviewed by a VA psychiatrist 
in September 1998.  She advised that the veteran has 
significant occupational and social dysfunctioning.  However, 
this did not appear to be secondary to PTSD.  She noted he 
had stated that he had difficulty with anger control and had 
been in jail twelve times for fighting, shooting, etc.  
Usually alcohol was involved.

The examiner recorded that the veteran had related problems 
with memory loss, although he was unable to give examples.  
Again she noted that significant alcohol use was involved.  
There was also a history of domestic violence.  She felt that 
mild memory loss was due to alcohol abuse.  She acknowledged 
that there were difficulties with respect to reduced 
reliability and productivity due to flattened affect, 
circumstantial circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of judgment or abstract 
thinking, disturbances of motivation or mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  


She acknowledged that the veteran was unable to hold a job.  
He was a carpenter by trade.  He denied any difficulty with 
speech.  He denied panic attacks.  He was able to understand 
complex commands.  He had impaired judgment which was most 
likely secondary to alcohol abuse.  He stated that he had a 
depressed mood and was irritable most of the time.  

He had difficulties establishing and maintaining effective 
work and social relationships.  He beat his wife and had been 
sent to jail.  He did not like people.  They made him 
irritable.  He did not like to be around people.

The examiner further advised that there was social and 
occupational impairment.  There was impairment in family 
relations.  The veteran's judgment was noted to be poor, such 
that he had ended up in jail 12 times.  He was irritable most 
of the time, but denied suicidal ideation or any rituals.  He 
did not have panic attacks.  He had punched his wife four 
weeks ago and broken her sternum.  He had been drinking 
heavily during that period of time.  There were no problems 
maintaining hygiene.  

He had no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  There was persistent danger 
of hurting self or others.  There were no intermittent 
inability to perform activities of daily living, 
disorientation, memory loss for names of close relatives, own 
occupation or own name.

VA conducted a special psychiatric examination of the veteran 
in October 1999.  The examiner recorded that his main PTSD 
symptoms were poor anger management, low frustration and 
tolerance, and easy anger ability.  He began yelling, 
cursing, and often fighting.  He described nightmares 
approximately once to twice weekly, mostly concerning Vietnam 
combat.  He had occasional flashbacks and was easily 
startled.  He remained somewhat isolative.

The veteran also described occasional sadness and poor sleep.  
He had frequent night awakenings, poor appetite and poor 
concentration.  He stated he was generally nervous and 
jittery.  He had never had any suicidal thoughts or intents 
and denied any active suicidality or homicidally.  

He drank approximately 10 to 14 beers a day, every day, and 
stated he had done that for the last 30 years.  He had never 
quit and had never tried to quit.  He drank to blackouts but 
denied history of withdrawals, seizures, or delirium tremens.  
He stated that the drinking helped with his anxiety.  He had 
a history of 15 driving while intoxicated violations, and 3 
to 4 public intoxications.  He also admitted to marijuana use 
every day.

The veteran reported that he worked as a carpenter and was 
last employed 6 months previously.  He quit that job because 
he could not focus and pay attention, and could not handle 
the anxiety.

On mental status examination the veteran was alert and 
oriented with mild alcohol on his breath, though he denied 
having any drink the morning of the examination.  His mood 
was euthymic.  Affect was mildly constricted.  Thought 
process was coherent, logical, and goal directed.  There was 
no elicited auditory or visual hallucinations.  There was no 
endorsed suicidality or homicidality.  The examination 
diagnoses were alcohol dependence and PTSD.  The veteran was 
noted as unemployed with lack of social support.  The GAF 
based on alcohol dependence was 50.  The GAF based on PTSD 
was 60.  The examiner was of the opinion that difficulties 
with alcohol surpassed those with PTSD.

On file is letter dated in September 2000 from the veteran's 
wife wherein she described her knowledge and observations of 
the disabling manifestations of PTSD and its adverse effects 
on their daily life situation.

VA conducted a special psychiatric examination of the veteran 
in November 2000.  The examiner noted that in addition to 
symptomatology associated with PTSD, the veteran reported 
symptoms of depression, anhedonia, insomnia, irritability, 
feeling guilty, and decreased concentration.  He reported 
that he was socially impaired and did not go out due to his 
severe temper outbursts and assaultiveness.  He had not 
worked since 1997 and was receiving Disability benefits from 
the Social Security Administration.  He had previously worked 
as a carpenter's helper but quit because he could not get 
along with people.

On mental status examination the veteran was casually 
groomed, pleasant, and cooperative.  He admitted to impaired 
impulse control.  He demonstrated good eye contact during 
examination.  Speech was normal.  Mood was reported as 
"okay."  Affect was euthymic.  Thought process was goal 
directed and coherent.  The veteran denied homicidal ideation 
or plan, or ideas or plans to harm others.  He was 
cognitively intact.  Judgment was fair and insight was good.

The examination diagnoses were PTSD and alcohol dependence.  
The veteran was unable to identify any current stressors in 
his life.  Overall GAF was 40.  The examiner was of the 
opinion that the veteran should be rated as 70 percent 
disabled due to PTSD and alcohol dependence.

Associated with the claims file in January 2001 was an award 
of disability benefits granted to the veteran from the Social 
Security Administration dated in March 1999.  Benefits were 
effective from 1997.  Records on file associated with the 
award show that anxiety disorder, or PTSD was one of the 
disabilities accounting for the grant of benefits.

In a March 2001 education/employment information statement 
the veteran reported that he had last worked in May 1997.  
The most he had ever made in any one year (1983) was $30,000 
as a retail sales manager.  He reported more recent 
employment in construction.  He indicated that he had 
completed four years of high school.

Associated with the claims file are additional VA treatment 
records contemporaneously dated which for the most part 
reiterate symptomatology as well as employment and industrial 
and social history previously reported.  In May 2002 the GAF 
was reported as 40 for present and past year.

A May 2003 opinion from a VA psychologist who reviewed the 
veteran's record shows that a GAF of 60 appropriately 
reflected the level of severity attributable to PTSD alone, 
without taking into consideration alcohol dependence.

In 2003 the representative submit two treatises which 
discussed the interrelationship between PTSD and alcohol 
dependence.

On file is a statement from a VA attendant psychologist 
noting that the veteran had been free of abused substances 
since May 2002.  He noted that the veteran had been attending 
the weekly PTSD/Substance Abuse Treatment Group since May 
2002.  However, he continued with PTSD symptomatology 
previously reported.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time base don the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).


PTSD

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran's claim was filed prior to November 7, 
1996, his psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.  See VAOPGCPRC 3-00.  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  Id.


The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity.  Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  

Hence, these rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(repealed effective November 7, 1996).

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  Id.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1) (1996) (repealed effective November 7, 1996).  
Additionally, social inadaptability was to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129 
(1996) (repealed effective November 7, 1996).

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial disability rating in excess of 50 percent for PTSD 
with depression has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefits.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Increased Disability Rating 

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, 341 F. 3d 1327 (Fed. Cir. 2003).  
However, the Board notes that the CAFC's decision in Kuzma 
appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions for rating mental disorders.  See Karnas, supra.  

As the veteran is unemployed, the Board will consider whether 
he is unable to work because of his PTSD.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Board's review of the evidentiary record discloses that 
previous development undertakings sought to clarify apparent 
discrepancies in the veteran's evidentiary record.  
This case has been pending for more than 10 years, and the 
Board is of the opinion that additional development of the 
record such as examinations, medical opinions, acquiring of 
additional treatment reports will only serve to delay the 
outcome of the veteran's appeal for perhaps more than another 
year.

As the Board noted earlier, this case has been fully 
developed in accordance with the application of the relevant 
law and pertinent CAVC and CAFC cases. The Board finds that 
the record supports a grant of the benefit sought on appeal.  
In this regard the Board notes that the appellant is a very 
much decorated combat veteran from the Vietnam War.  His 
employment history has been very unstable, and he has been 
awarded disability benefits by the Social Security 
Administration for disability encompassing his psychiatric 
problems characterized or diagnosed as anxiety and/or PTSD.

The arguments submitted in support of the claimant's appeal 
deal heavily not only with the current nature and extent of 
severity of his PTSD, but also with the multiple adverse 
effects on his daily functioning not only from an industrial 
point of view, but from social, domestic, and legal aspects 
of his daily life situation.  His GAF scores have ranged from 
40 to 60, and a question has been presented as to whether 
alcohol and other drug abuses in fact are the source of his 
psychiatric manifestations or overall impairment.  There is 
evidence in favor of and against the nature and extent of 
drug and alcohol abuse on his overall functionality, or 
whether such abuse constitutes any effect whatsoever.

The records from the VA treatment over several years 
duration, as well as examination reports reflect that GAF 
scores from 60 and 40 have been assigned.  While those GAF 
scores were based on the diagnoses that alternatively 
included alcohol and other drug abuse intermittently reported 
as active or in remission, a nonservice-connected disorder, 
when it is not possible to separate the effects of a service-
connected disorder and a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board acknowledges that a VA psychologist in October 2003 
advised that all drug abuse had terminated, and similar 
information from the veteran is of record.  However, the 
Board cannot ignore that the veteran's psychiatric 
symptomatology has been variously diagnosed to include 
depression and anxiety.  The Board must therefore discount on 
an individual basis the sometimes contradictory assessment of 
the veteran's functional capacity predicated on GAF scores, 
but view the GAF scores in the aggregate as should the 
evidentiary record as a whole also be viewed.  The Board must 
reiterate that under Mittleider, supra, the signs and 
symptoms resulting in GAF scores in general must be 
attributed to the service-connected PTSD.

The evidentiary record shows that on several occasions 
opinions, contradictory in nature, have been obtained to 
properly assess overall functional disablement due to the 
service-connected PTSD.  As the Board pointed out earlier, 
there is nothing to be gained by further subjecting the 
veteran's case to further evaluation.  Despite all the 
contradictions, the record continues to show that the veteran 
is unemployed, and that his psychiatric symptomatology, no 
matter how diagnosed, continues to adversely affect every 
meaningful aspect of his daily life situation.  Such PTSD-
related impairment precludes the veteran from being able to 
obtain and retain employment.

The evidence is at least in equipoise regarding whether the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD, thereby warranting entitlement to a 100 
percent disability rating for PTSD.  See U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Alemany, supra.

As a 100 percent disability rating is warranted for PTSD 
under the old criteria for rating mental disorders, the Board 
does not need to consider whether a higher rating is 
warranted under the new criteria.  Karnas, supra. Also, the 
Board is of the opinion that psychiatric symptomatology has 
been totally disabling since the effective date of the grant 
of service connection for PTSD, April 10, 1991.  Accordingly, 
there is no basis for assignment of "staged" ratings.  See 
Fenderson, supra.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



